     Case 1:19-cv-01358-DAD-BAM Document 52 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       No. 1:19-cv-01358-DAD-BAM (PC)
12                       Plaintiff,                     Appeal No. 21-15068
13           v.                                         ORDER DENYING MOTION FOR LEAVE
                                                        TO PROCEED IN FORMA PAUPERIS ON
14    BECERRA, et al.,                                  APPEAL
15                       Defendants.                    (Doc. No. 47)
16

17          Plaintiff Lawrence Christopher Smith is a state prisoner who proceeded pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On April 21, 2020, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s case be dismissed for failure to state a claim, without leave to

21   amend. (Doc. No. 34.) The magistrate judge specifically found that granting further leave to

22   amend would be a futile act and a reward for plaintiff’s bad faith conduct. (Id. at 11–13.) The

23   findings and recommendations were adopted in full on August 18, 2020. (Doc. No. 40.)

24   Judgment was entered accordingly the same date. (Doc. No. 41.) On September 10, 2020,

25   plaintiff filed a motion to alter or amend judgment, which was denied on October 5, 2020. (Doc.

26   Nos. 42, 43.)

27          On December 23, 2020, the magistrate judge granted in part plaintiff’s motion to reopen

28   the time to file an appeal. (Doc. Nos. 45, 46.) Accordingly, on January 11, 2021, plaintiff timely
                                                       1
     Case 1:19-cv-01358-DAD-BAM Document 52 Filed 01/22/21 Page 2 of 3


 1   filed a notice of appeal, together with a motion to proceed in forma pauperis on appeal.1 (Doc.

 2   Nos. 47, 48.) In addition, by notice entered January 19, 2021, the United States Court of Appeals

 3   for the Ninth Circuit referred this matter to the District Court for the limited purpose of

 4   determining whether in forma pauperis status should continue for this appeal or whether the

 5   appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also Hooker v. Amer.

 6   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status is

 7   appropriate where the district court finds the appeal to be frivolous).

 8          For the reasons discussed below, the court certifies plaintiff’s appeal is not taken in good

 9   faith, and his in forma pauperis status is revoked.

10          The Federal Rules of Appellate Procedure provide as follows:

11          (3) Prior Approval. A party who was permitted to proceed in forma pauperis in
            the district-court action . . . may proceed on appeal in forma pauperis without
12          further authorization, unless:
13
            (A) the district court—before or after the notice of appeal is filed—certifies that
14          the appeal is not taken in good faith or finds that the party is not otherwise entitled
            to proceed in forma pauperis and states in writing its reasons for the certification
15          or finding[.]
16   Fed. R. App. P. 24(a)(3)(A).

17          Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the

18   trial court certifies in writing that it is not taken in good faith.” The good faith standard is an

19   objective one, and good faith is demonstrated by when an individual “seeks appellate review of

20   any issue not frivolous.” See Coppedge v. United States, 369 U.S. 438, 445 (1962). For purposes

21   of 28 U.S.C. § 1915, an appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v.

22   Williams, 490 U.S. 319, 325 (1989).

23          A review of the record in this action and the memorandum of law filed in support of the

24   motion to proceed in forma pauperis on appeal reveals that plaintiff’s appeal is merely an effort

25   1
       Pursuant to the prison mailbox rule, a pleading filed by a pro se prisoner is deemed to be filed as
26   of the date it was delivered to prison authorities for mailing to the court clerk. See Houston v.
     Lack, 487 U.S. 266, 270 (1988); Douglas v. Noelle, 567 F.3d 1103, 1108–09 (9th Cir. 2009)
27   (mailbox rule articulated in Houston applies to civil rights actions). Because the proof of service
     attached to plaintiff’s notice of appeal and motion to proceed in forma pauperis on appeal is dated
28   January 2, 2021, (Doc. No. 47, p. 3), the filing is deemed timely.
                                                         2
     Case 1:19-cv-01358-DAD-BAM Document 52 Filed 01/22/21 Page 3 of 3


 1   to continue the same bad faith conduct for which this action was dismissed, namely, deliberately

 2   and repeatedly attempting to bring improperly joined claims and defendants into a single action.

 3   Therefore, for the reasons stated in the magistrate judge’s April 21, 2020 findings and

 4   recommendations, adopted in full by this court on August 18, 2020, the court certifies that

 5   plaintiff’s appeal is not taken in good faith.

 6          Accordingly,

 7      1. Plaintiff’s motion to proceed in forma pauperis on appeal, (Doc. No. 47), is denied;

 8      2. Pursuant to 28 U.S.C. § 1915(a)(3), plaintiff is not entitled to proceed in forma pauperis

 9          in Appeal No. 21-15068;

10      3. The Clerk of the Court is directed to notify the United States Court of Appeals for the

11          Ninth Circuit that this court certifies, pursuant to Federal Rule of Appellate Procedure

12          24(a)(3)(A), that plaintiff’s appeal is not taken in good faith, and he must therefore seek

13          further authorization from the Court of Appeals pursuant to Rule 24(a)(5) to obtain leave

14          to proceed in forma pauperis on appeal; and

15      4. The Clerk of the Court is directed to serve a copy of this order on the parties and the

16          United States Court of Appeals for the Ninth Circuit.

17   IT IS SO ORDERED.
18
        Dated:     January 21, 2021
19                                                     UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       3
